       Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    LOUIS ELIE, JR., ET AL.                                    CIVIL ACTION

    VERSUS                                                      NO. 19-13924

    AMERON INTERNATIONAL                                     SECTION “R” (1)
    CORPORATION, ET AL.



                           ORDER AND REASONS


        Before the Court is plaintiff’s motion to remand this matter to state

court. 1 Because there are multiple bases of federal jurisdiction, the Court

denies the motion.



I.      BACKGROUND

        Plaintiff, Louis Elie, Jr., worked as a laborer from 1967 to 1974 at the

Louisiana Army Ammunition Plant.2 While at LAAP, Elie worked for Sperry

Rand Corporation building TNT explosives and maintaining various

machines, including boilers and furnaces. 3 Elie alleges that while working at

LAAP, he was exposed to asbestos. 4 Elie was later employed as an iron


1       R. Doc. 9.
2       See R. Doc. 1-1 at 5-6 ¶ 8.
3       See id.
4       See id.
      Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 2 of 11



worker at International Paper Company, where he alleges he was also

exposed to injurious levels of asbestos. 5 Elie was diagnosed with lung cancer,

and passed away. 6

       Elie sued various defendants in state court, alleging their negligence

exposed him to asbestos, which in turn caused his cancer. 7 Elie also alleges

that certain defendants are strictly liable. 8 Unisys Corporation, the successor

in interest to Sperry Rand Corporation, removed this action to federal court.9

Elie now moves to remand the action to state court. 1 0



II.    DISCUSSION

       A.    Federal Enclave Jurisdiction

       The United States Constitution provides that the United States has the

power to exercise “authority over all places purchased . . . for the erection of

forts, magazines, arsenals, dockyards, and other needful buildings.” U.S.

Const., Art. I, § 8, cl. 17. The United States acquired the land used for LAAP

by eminent domain.1 1 In 1942, United States District Court for the Western


5      See id.
6      See id. at 7 ¶ 13; R. Doc. 49 at 1 ¶ 1.
7      See generally R. Doc. 1-1.
8      See id. at 11-13 ¶¶ 20-25.
9      R. Doc. 1.
10     R. Doc. 9.
11     See R. Doc. 45-2.
                                          2
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 3 of 11



District of Louisiana affirmed the United States’ taking of the land used for

LAAP, finding it was taken for military purposes and to aid the national

defense.1 2

      Federal courts can have jurisdiction over tort claims arising on federal

lands under what is known as federal enclave jurisdiction. See Mater v.

Holley, 200 F.2d 123, 124 (5th Cir. 1952); see also Kelly v. Lockheed Martin,

25 F. Supp. 2d 1, 3 (D.P.R. 1998). In order for federal enclave jurisdiction to

exist, the head of the department or agency that acquires the land must

accept jurisdiction on behalf of the federal government by filing a notice of

acceptance of jurisdiction with the governor of the state, or in “another

manner prescribed by the laws of the State where the land is situated.” 40

U.S.C. § 3112. See also Adams v. United States, 319 U.S. 312, 313 (1943)

(holding that Louisiana state law allows the government to accept

jurisdiction over federal lands it has acquired, but that the federal

government must do so in the manner prescribed by the predecessor statute

to 40 U.S.C. § 3112).

      Here, plaintiff argues that Unisys has not carried its burden to

demonstrate federal enclave jurisdiction because it has not shown that the

federal government gave notice to the Louisiana governor of its acceptance


12    See id. at 2.
                                      3
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 4 of 11



of jurisdiction over LAAP.      But Unisys has provided documentation

demonstrating that that the federal government did accept jurisdiction.

Unisys provides evidence from the Department of Agriculture that the

federal government accepted jurisdiction over LAAP in 1942. 1 3        It also

provides a letter from the Secretary of War to the governor of Louisiana

stating that the United States accepts “exclusive jurisdiction over all lands

acquired by it for military purposes within the State of Louisiana, and over

which exclusive jurisdiction has not heretofore been obtained.” 1 4 Indeed,

this letter is dispositive of the issue. The letter from the Secretary of War

accepted jurisdiction in 1943 over LAAP, even if a separate letter accepting

jurisdiction had not been previously filed. Because the federal government

accepted federal jurisdiction pursuant to 40 U.S.C. § 3112, federal enclave

jurisdiction exists, and Unisys properly removed this matter to federal court.

      B.    Federal Officer Jurisdiction

      Unisys also argues that the Court has jurisdiction under the Federal

Officer Removal Statute. That statute allows removal by the “United States

or any agency thereof or any officer (or any person acting under that officer)

of the United States or any agency thereof, in an official or individual




13    R. Doc. 45-6 at 36.
14    R. Doc. 45-14.
                                      4
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 5 of 11



capacity, for or relating to any act under color of such office . . . .” 28 U.S.C.

§ 1442(a)(1). To remove an action under Section 1442(a), a defendant must

show:

            (1) it has asserted a colorable federal defense, (2) it is
            a ‘person’ within the meaning of the statute, (3) that
            has acted pursuant to a federal officer’s directions,
            and (4) the charged conduct is connected or
            associated with an act pursuant to a federal officer’s
            directions.

Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 296 (5th Cir. 2020). The

Federal Officer Removal Statute “must be liberally construed.” Watson v.

Phillip Morris Cos., 551 U.S. 142, 147 (2007). Here, the parties do not

dispute that Sperry Rand, Unisys’s predecessor in interest, was a “person”

for the purposes of the removal statute. The Court examines the remaining

factors in turn.

      1.    Colorable Federal Defense

      The bar for what constitutes a “colorable” defense is not high. “[A]n

asserted federal defense is colorable unless it is ‘immaterial and made solely

for the purpose of obtaining jurisdiction’ or ‘wholly insubstantial and

frivolous.’” Latiolais, 951 F.3d at 297 (quoting Zeringue v. Crane Co., 846

F.3d 785, 790 (5th Cir. 2017)); see also Willingham v. Morgan, 395 U.S. 402,

407 (1969) (a person acting under a federal officer is not required to “win his

case before he can have it removed”).

                                        5
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 6 of 11



      Unisys asserts five federal defenses. Only one must be colorable to

confer jurisdiction. Here, the Court focuses on the same federal defense as

the one at issue in Latiolais: the federal contractor defense outlined in Boyle

v. United Technologies Corp., 487 U.S. 500 (1988). Under Boyle, federal

contractors are not liable if:

            (1) the United States approved reasonably precise
            specifications; (2) the equipment conformed to those
            specifications; and (3) the supplier warned the
            United States about the dangers in the use of the
            equipment that were known to the supplier but not
            to the United States.

Boyle, 487 U.S. at 512.

      Unisys provides a colorable argument with respect to all three prongs

of the Boyle test. First, Unisys argues that some of the equipment that

plaintiff contends exposed him to asbestos had in fact been installed by the

government before Sperry Rand was hired, and it has provided some

evidence to this effect. 1 5     Unisys plausibly argues that the government

necessarily approved the specifications for the equipment since the

government installed the equipment itself.

      Second, Unisys has a colorable argument that the equipment

conformed to the government’s specifications. It argues that the government


15   R. Doc. 45-15 at 28 (written and historical data of LAAP, detailing its
construction with asbestos).
                                    6
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 7 of 11



installed certain asbestos-containing equipment at LAAP before Sperry Rand

took over the plant, so that the equipment necessarily conformed to the

government’s specifications. Notably, plaintiff does not contest this factor in

his motion to remand.

      Finally, with respect to the third factor, Unisys need show only that the

government knew at least as much about the dangers of asbestos as it did.

See Zeringue, 846 F.3d at 791; see also Leite v. Crane Co., 749 F.3d 1117, 1124

(9th Cir. 2014) (holding that a defendant satisfies the third factor because it

“makes a colorable showing that the Navy at all times knew at least as much

about asbestos hazards as the equipment manufacturers”). Unisys offers

deposition testimony of Dr. Richard Lemen, a retired Assistant Surgeon

General of the United States, who testified that the U.S. Public Health Service

collected and reviewed scientific literature on the dangers of asbestos

beginning in the 1930s. 1 6 This evidence suggests that the United States knew

at least as much as defendant about the hazards of asbestos at the time that

plaintiff alleges he was exposed to the substance. Defendant has presented

a colorable argument as to the third Boyle factor.

      Because Unisys has presented colorable arguments as to all three Boyle

factors, it has a colorable federal defense. The Court emphasizes that it does


16    R. Doc. 45-18.
                                      7
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 8 of 11



not decide the merits of Unisys’s government contractor defense, but finds

only that the defense is colorable for Section 1442 removal purposes. The

Court need not address the other federal defenses Unisys asserts.

      2.    Acting Pursuant to a Federal Officer’s Direction

      In order for a party to act pursuant to a federal officer’s direction, a

private contractor need only help the government produce an item that the

government needs or perform a job that, “in the absence of a contract with a

private firm, the Government itself would have had to perform.” Watson,

551 U.S. at 153-54; see also Wilde v. Huntington Ingalls, Inc., 616 F. App’x

710, 713 (5th Cir. 2015) (holding a defendant acted pursuant to a federal

officer’s direction when it built ships the government would otherwise have

had to build itself). Importantly, “[d]irect oversight of the specific acts that

give rise to a plaintiff’s complaint is not required to satisfy this part of §

1442.” Zeringue, 846 F.3d at 792.

      Here, plaintiff’s complaint acknowledges that LAAP was used to build,

prepare, and transport TNT explosives.1 7 Unisys has also filed exhibits

demonstrating that LAAP was used to produce munitions for the United

States Army in various wars. 1 8 In the absence of a contract with a private


17  R. Doc. 1-1 at 5-6 ¶ 8.
18  See R. Doc. 45-15 at 3 (written historical and descriptive data of the
LAAP).
                                   8
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 9 of 11



firm like Unisys, the federal government would have had to manufacture

those munitions had the contractor not done so. Therefore, Unisys was

acting pursuant to a federal officer’s direction.

      3.    Charged Conduct Connected to a Federal Officer’s Directions

      Finally, the charged conduct must at least be associated with or

connected to an act pursuant to a federal officer’s directions. Plaintiff argues

in its motion to remand that Unisys cannot meet a “causal nexus” standard,

as described in Bartel v. Alcoa S.S. Co., 805 F.3d 169, 172 (5th Cir. 2015),

and its progeny. But Bartel and its progeny were overruled by Latiolais v.

Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020). In Latiolais, the Fifth

Circuit held that the 2011 amendment of the Federal Officer Removal Statute

broadened removal to “actions, not just causally connected but alternatively

connected or associated, with acts under color of federal office.” Latiolais at

292. The Fifth Circuit noted that this change was a result of Congress’s

adding the phrase “or relating to” to the statute, so that it now authorizes a

party acting under an officer of the United States to remove when the case is

“for or relating to any act under color of such office.” Id.; 28 U.S.C.

§ 1442(a)(1). Moreover, it held that such a connection could be found even

when strict liability is not alleged against the defendant. Id.




                                       9
     Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 10 of 11



      Here, Latiolais is instructive. In Latiolais, the Fifth Circuit found the

“connection” requirement met when (1) the plaintiff alleged that the

defendant failed to warn him of the dangers of asbestos; (2) the alleged

negligence was connected to the installation of asbestos in the refurbishment

of a ship; and (3) the refurbishment was performed by the defendant

pursuant to the directions of the U.S. Navy. Latiolais at 296. Likewise, here

(1) Elie alleges that defendant failed to warn him of the dangers of asbestos;1 9

(2) the alleged negligence is connected to plaintiff’s work at LAAP, including

repairing and maintaining asbestos-containing equipment;2 0 and (3) that

work was performed by the defendant pursuant to the directions of the U.S.

Army. 2 1 The “connection” requirement is therefore met here.

      This Court therefore also has jurisdiction over this matter pursuant to

the Federal Officer Removal Statute. Because this Court has found adequate

bases for jurisdiction, it does not reach defendant’s remaining arguments in

support of jurisdiction.




19    See R. Doc. 1-1 at 8-9 ¶ 16.
20    See id. at 5-6 ¶ 8.
21    See id; see also R. Doc. 45-15 at 3 (written historical and descriptive
data of the LAAP).
                                     10
    Case 2:19-cv-13924-SSV-JVM Document 63 Filed 05/20/20 Page 11 of 11




III. CONCLUSION

     For the foregoing reasons, plaintiff’s motion to remand this matter to

state court is DENIED.




         New Orleans, Louisiana, this _____
                                       20th day of May, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    11
